Title: From Thomas Jefferson to Samuel Harrison Smith, 23 October 1802
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          
            Th: Jefferson to mr Smith
            Oct. 23. 1802.
          
          The inclosed paper seems intended for the legislative as well as Executive eye; but certainly not to be laid before the former in a regular way. the only irregular one would be in the newspapers. but this must depend on it’s merit and your opinion of it. there are a few just ideas in it, but they are as a few grains of wheat in a bushel of chaff. I know not from what quarter it came, there being no postmark on the cover. do with it as you may think of it worth or want of it.
        